Title: To Thomas Jefferson from Derieux, 22 February 178[4]
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


        
          Monsieur
          Duplicata de Charleston ce 22 fever. 1782. [1784]
        
        Mon epouse m’ayant dit que vous etiés L ami de Mr. Mazzei mon beaupere, Je prends la liberté de vous informer que nous sommes dans ce port depuis le 1er. de ce mois, d’ou nous proposons de faire routte pour la virginie, aussitot que La Santé de ma femme qui est accouchée dans notre traversée de france, nous le permettra. Le desir de faire connoissance avec vous, Monsieur ajoutte beaucoup à mon impatience, d’aller habiter ma nouvelle patrie delection.
        Vous m’obligerés beaucoup, Monsieur d’avoir la bonté de me marquer si Mr. Mazzei est arrivé en Virginie, et dans le cas ou il seroit encore a philadelphie de voulloir bien l’instruire que nous attendrons icy de ses nouvelles, il me sera bien agreable de recevoir des votres avant mon depart. J’attends cette satisfaction avec autant d’impatience que je mets d’empressement a vous assurer du profond respect avec lequel je suis, Monsieur, Votre trés humble et trés obeissant serviteur
        
          de Rieuxat Mrs. Sisk queen StreetNo. 53. Charleston. South carolina
        
        
          Ma femme vous prie de voulloir bien agreer Lassurance de ses civilités, et faire ses amitiés à Miss Petty.
          Ayant appris que La poste de cette ville, nétoit pas exacte, je vous adresse ce Duplicata par un Vaisseau qui fait voille pour les frontieres de la Virginie.
        
      